Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed November 30, 2021 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. Claims 7, 10, and 15-16 are withdrawn. Claim 18 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1, 4, 6, 17, and 20. The previous drawing objections have been withdrawn due to newly accepted drawings and specifications. The previous 112 rejections have been withdrawn due to applicant amendments. The previous 102 and 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an accessory tool holding member” in claim 20, ll. 2 and corresponding to the structural element 8520 which that is operable to removably store an accessory tool  usable with the surface cleaning apparatus as described in paragraph 00150.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 108567374) in view of Brown (US Patent No. 9,962,047).
Regarding claim 1, Ni discloses: a hand vacuum cleaner (Figures 1-5 and see also page 1, paragraph 001, ll. 1-2) having a front end, a front end (see Detail A in the annotated figure 1 below), a rear end (see Detail B in the annotated figure 1 below), an upper end (see Detail C in the annotated figure 1 below) and a lower end (see Detail D in the annotated figure 1 below), the hand vacuum cleaner comprising: 
(a) an air flow path (see arrows indicating air flow in the annotated figure 2 below) extending from a dirty air inlet (see Detail E in the annotated figure 1 below) to a clean air outlet (see Detail F in the annotated figure 1 below); 
(b) an air treatment member chamber (elements 3/4) positioned in the air flow path downstream of the dirty air inlet (see annotated figure 2 below), the air treatment member chamber having a longitudinal axis (see x-x axis in the annotated figure 2 below) extending between a front end of the air treatment member chamber and a rear end of the air treatment member chamber (see x-x ; 
(c) an on board energy storage member (element 2) positioned in an energy storage member housing (see Detail G in the annotated figure 2 below) in the air flow path downstream from the air treatment member chamber (see annotated figure 2 below) whereby air passing through the air flow path cools the on board energy storage member (see page 2 paragraph 005, ll.1-6 where the prior art states that “battery pack of the vacuum cleaner of the invention is placed in front of the motor, and the wind energy flows through the battery pack, which can enhance the heat dissipation of the battery pack, and cool the battery pack in time”); and, 
(d) a suction motor (element 1) positioned in the air flow path downstream of the on board energy storage member and upstream of the clean air outlet (see annotated figure 2 below).

    PNG
    media_image1.png
    543
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    981
    media_image2.png
    Greyscale

However, Ni appears to be silent wherein air passing through the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member.
Brown teaches it was known in the art to have a hand vacuum cleaner (Figure 11 element 100) comprising an inlet (element 368), outlet (element 370), energy storage member housing (element 174), and wherein air passing through the air flow path travels along at least a portion of at least one exterior side (outside portion of element 174) of the energy storage member housing and cools the on board energy storage member (see figure 11 and col. 56, ll. 4-30 where the prior art that the device includes an internal air flow passage that allows air (arrows of figure 11) to enter the inlet and can “flow around” and cool components located at an upper end (element 306) which includes energy storage member housing (element 174), thus the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member. Doing so provides air flow to the exterior of the energy storage member housing in order to prevent the energy storage member from overheating and being damaged during operations. 
Regarding claim 2, Ni modified discloses all of the elements as stated above in the rejection of claim 1 and discloses the air treatment member chamber (elements 3/4) having air introduced laterally into element 3 and then the air flows in a cylindrical shape around the internal surface of the air treatment chamber until it is redirected to exit the chamber in a direction perpendicular to the original inlet direction, but does not explicitly disclose that his air treatment member chamber comprises a cyclone chamber.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112) comprises a cyclone chamber (figure 5 element 128 and see also col. 22, ll. 14-15).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Brown to provide wherein the air treatment member chamber comprises a cyclone chamber. Doing so provides the user a hand vacuum cleaner with a cyclone chamber in order to efficiently collect and separate dirt particles and other debris from the air flow during operations. 
Regarding claim 3, Ni modified discloses all of the elements as stated above in the rejection of claims 1-2, but appears to be silent the hand vacuum cleaner of claim 2 wherein the cyclone chamber has a cyclone inlet at a front end of the cyclone chamber and an air outlet at a rear end of the cyclone chamber.
Brown teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112) comprises a cyclone chamber (figure 5 element 128 and see also col. 22, ll. 14-15), wherein the cyclone chamber has a cyclone inlet (element 178) at a front end of the cyclone chamber (see figure 5) and an air outlet (element 180) at a rear end of the cyclone chamber (see figure 5 and see also col. 25, ll. 33-38).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Brown to provide wherein the cyclone chamber has a cyclone inlet at a front end of the cyclone chamber and an air outlet at a rear end of the cyclone chamber. Doing so provides the user a hand vacuum cleaner with a cyclone chamber in order to efficiently collect and separate dirt particles and other debris from the air flow during operations. 
Regarding claim 4, Ni modified discloses: the hand vacuum cleaner of claim 1, wherein the suction motor is positioned in a suction motor housing (see Detail B in the annotated figure below) and the longitudinal axis extends through the air treatment member chamber, the energy storage member housing and the suction motor housing (see annotated figure below the longitudinal axis (x-x axis) extends through the air treatment member chamber (element 3) and both housings (Detail A and B)).

    PNG
    media_image3.png
    413
    981
    media_image3.png
    Greyscale

Regarding claim 5, Ni modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent the hand vacuum cleaner of claim 1 further comprising a pre-motor filter positioned in the air flow path downstream from the air treatment member chamber and upstream from the on board energy storage member.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112), a board energy storage member (element 174), and further comprising a pre-motor filter (element 136) positioned in the air flow path downstream from the air treatment member chamber and upstream from the on board energy storage member (see figure 5 element 136 is positioned in the air flow path (arrows) downstream of element 112 and upstream of element 174).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Brown to provide a pre-motor filter positioned in the air flow path downstream from the air treatment member chamber and upstream from the on board energy storage member. 
Regarding claim 6, Ni modified discloses the hand vacuum cleaner of claim 5 wherein the suction motor is positioned in a suction motor housing (see Detail B in the annotated figure below) and the longitudinal axis extends through the air treatment member chamber, the energy storage member housing, and the suction motor housing (see annotated figure below the longitudinal axis (x-x axis) extends through the air treatment member chamber (element 3) and both housings (Detail A and B)).  

    PNG
    media_image3.png
    413
    981
    media_image3.png
    Greyscale

However Ni modified appears to be silent regarding having the longitudinal axis extends through a pre-motor filter volume defined by a perimeter of the pre-motor filter.
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112), a board energy storage member (element 174), and further comprising a pre-motor filter volume defined by a perimeter of the pre-motor filter (Giving that Brown teaches a .
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide a pre-motor filter volume defined by a perimeter of the pre-motor filter. The resultant combination have the pre-motor filter volume defined by a perimeter of the pre-motor filter as taught by Brown now within the hand vacuum cleaner having the longitudinal axis extends through the device as taught by Ni. Doing so provides the user with a pre-motor filter to help treat the air passing through the hand vacuum as disclosed by Brown (see col. 22, ll. 48-51).
Regarding claim 8, Ni modified discloses all of the elements as stated above in the rejection of claims 1 and 5-6, but appears to be silent regarding the hand vacuum cleaner of claim 6 further comprising a cyclonic cleaning stage positioned in the air flow path downstream from the air treatment member chamber and upstream from the pre-motor filter, and the longitudinal axis extends through a cyclonic cleaning stage volume defined by a perimeter of the cyclonic cleaning stage.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112), a board energy storage member (element 174), and further comprising a cyclonic cleaning stage (element 112) positioned in the air flow path downstream from the air treatment member chamber and upstream from the pre-motor filter (see also col. 21, ll. 58-67 and col. 22, ll. 1-10 where the prior art states that element 112 may include “at least one cyclonic cleaning stage, and may in some instances include two or more cyclonic cleaning stages arranged in series with each other”, thus the cyclonic stage is positioned the air flow path downstream (figure 5 arrows) from the air treatment member chamber (element 112) and upstream from the pre-motor filter (element 136) and a cyclonic cleaning stage volume defined by a perimeter of the cyclonic cleaning stage (Giving that Brown teaches a cyclonic cleaning stage (element 112) that has a perimeter and that the cyclonic stage defines a cyclonic cleaning stage volume, thus the claim limitation is met by element 112). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide a cyclonic cleaning stage positioned in the air flow path downstream from the air treatment member chamber and upstream from the pre-motor filter. The resultant combination have the a cyclonic cleaning stage volume defined by a perimeter of the cyclonic cleaning stage as taught by Brown now within the hand vacuum cleaner having the longitudinal axis extends through the device as taught by Ni. Doing so provides an additional cleaning stage in order to treat the air in a desired manner, including, for example, removing dirt particles and other debris from the air flow as disclosed by Brown (see col. 21, ll. 58-67).
Regarding claim 9, Ni modified discloses all of the elements as stated above in the rejections of claims 1, 5-6, and 8, but appears to be silent wherein the hand vacuum cleaner of claim 8 wherein the pre-motor filter is at least partially nested in the cyclonic cleaning stage.  
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Ni by modifying the 
Regarding claim 14, Ni modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein the hand vacuum cleaner of claim 1 further comprising a post-motor filter positioned in the air flow path downstream of the suction motor and upstream of the clean air outlet, the post motor filter having an open interior and at least a portion of the suction motor is located in the open interior.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112), a board energy storage member (element 174), a suction motor (element 124) and further comprising a post-motor filter (element 142) positioned in the air flow path downstream of the suction motor and upstream of the clean air outlet (see figure 12 showing an embodiment wherein the post motor filter (element 142) is positioned downstream of the suction motor (element 124) and upstream of the cleaning outlet (element 116)), the post motor filter having an open interior (see Detail A in the annotated figure below) and at least a portion of the suction motor is located in the open interior (see annotated figure below where Detail A defines an interior portion of the device wherein a portion of the suction motor (element 124) is located in the open .  

    PNG
    media_image4.png
    592
    860
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Brown to provide a post-motor filter positioned in the air flow path downstream of the suction motor and upstream of the clean air outlet, the post motor filter having an open interior and at least a portion of the suction motor is located in the open interior. Doing so allows helps the user to further treat the air passing through the hand vacuum as disclosed by Brown (see col. 22, ll. 48-51).
Regarding claim 17, Ni discloses: a surface cleaning apparatus (Figures 1-5 and see also page 1, paragraph 001, ll. 1-2) comprising: 
(a) an air flow path (see arrows indicating air flow in the annotated figure 2 below) extending from a dirty air inlet (see Detail A in the annotated figure 1 below) to a clean air outlet (see Detail B in the annotated figure 1 below); 
(b) a chamber (element 3) positioned in the air flow path downstream of the dirty air inlet (see annotated figure 2 below), the cyclone chamber has a longitudinal axis (see x-x axis in the annotated figure 2 below) extending between a first end of the chamber and a second end of the cyclone chamber (see x-x axis in the annotated figure 2 below extending between a first end of the chamber and a second end of the chamber), an air inlet (see Detail C in the annotated figure  below) at the first end and an air outlet (see Detail D in the annotated figure  below) at the second end; 
(d) a suction motor (element 1) positioned in the air flow path downstream of the chamber and upstream of the clean air outlet (see annotated figure 2 below); wherein an on board energy storage member (element 2) positioned in an energy storage member housing (Detail E) in the air flow path upstream of the suction motor (see annotated figure 2 below), whereby air passing through the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member (see page 2 paragraph 005, ll.1-6 where the prior art states that “battery pack of the vacuum cleaner of the invention is placed in front of the motor, and the wind energy flows through the battery pack, which can enhance the heat dissipation of the battery pack, and cool the battery pack in time”).  

    PNG
    media_image5.png
    516
    834
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    422
    981
    media_image6.png
    Greyscale

However, Ni discloses the chamber (elements 3/4) having air introduced laterally into element 3 and then the air flows in a cylindrical shape around the internal surface of the air treatment chamber until it is redirected to exit the chamber in a direction perpendicular to the original inlet direction, but does not that his chamber is a cyclone chamber and appears to be silent wherein the air outlet comprising a rigid porous member having a plurality of openings positioned in the uniflow cyclone chamber, a pre-motor filter, and wherein an on board energy storage member positioned in the air flow path downstream from the pre-motor filter, and wherein air passing through the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member.
Brown teaches it was known in the art to have a hand vacuum cleaner (element 100) comprising air treatment member chamber (element 112) comprises a cyclone chamber (figure 5 element 128 and see also col. 22, ll. 14-15), an air inlet (element 178), an air outlet (element 180), wherein the air outlet comprising a rigid porous member (figure 6 element 194) having a plurality of openings positioned in the uniflow cyclone chamber (see col. 27, ll. 10-18 where the prior art states that element 194 is “a mesh screen” which were are well known to have a plurality of openings, and being positioned in the cyclone chamber (element 128), and a pre-motor filter (element 136).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide wherein a cyclone chamber, the air outlet comprising a rigid porous member having a plurality of openings positioned in the uniflow cyclone chamber, and a pre-motor filter. The resultant combination have the pre-motor filter as taught by Brown now within the hand vacuum cleaner having board energy storage member positioned in the air flow path downstream as taught by Ni. Doing so provides the user a hand vacuum cleaner with a cyclone chamber in order to efficiently collect and separate dirt particles and other debris from the air flow during operations, a rigid porous member in order to help 
However, Ni modified appears to be silent wherein air passing through the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member.
Brown further teaches it was known in the art to have a different embodiment of a hand vacuum cleaner (Figure 11 element 100) comprising an inlet (element 368), outlet (element 370), energy storage member housing (element 174), and wherein air passing through the air flow path travels along at least a portion of at least one exterior side (outside portion of element 174) of the energy storage member housing and cools the on board energy storage member (see figure 11 and col. 56, ll. 4-30 where the prior art that the device includes an internal air flow passage that allows air (arrows of figure 11) to enter the inlet and can “flow around” and cool components located at an upper end (element 306) which includes energy storage member housing (element 174), thus the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Ni with the further teachings of Brown to provide wherein air passing through the air flow path travels along at least a portion of at least one exterior side of the energy storage member housing and cools the on board energy storage member. Doing so provides air flow to the exterior of 
Regarding claim 20, Ni modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent regarding the surface cleaning apparatus of claim 1 wherein the upper section further comprises an accessory tool holding member wherein the accessory tool is removably connectable with an inlet of the hand vacuum cleaner when the hand vacuum cleaner and the accessory tool are removed from the upper section.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) and wherein the upper section further (see figure 1 element 149) comprises an accessory tool holding member (element 170) wherein the accessory tool is removably connectable with an inlet (element 114) of the hand vacuum cleaner when the hand vacuum cleaner and the accessory tool are removed from the upper section (see col. 24, ll. 7-26 where the prior art states the detachably connection between both components of the device via element 170).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide an accessory tool holding member wherein the accessory tool is removably connectable with an inlet of the hand vacuum cleaner when the hand vacuum cleaner and the accessory tool are removed from the upper section. Doing so provides the user with a variety of different operating modes of the device which allows an upright cleaning mode, a first above floor cleaning mode, and a second above floor cleaning mode as disclosed by Brown (see col. 24, ll. 7-26).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 108567374) in view of Brown (US Patent No. 9,962,047) as applied to claim 1 above, and further in view of Kim (US Pub. No. 2019/0343356).
Regarding claim 11, Ni modified discloses: the hand vacuum cleaner of claim 1 wherein the suction motor is provided in a main body (see figure 3 the suction motor (element 1) is provided in a main body (element 5) and the hand vacuum cleaner further comprises a handle (element 6) in which the handle extends rearwardly of the main body (see figure 3 element 6 has portions that extends rearwardly from the main body (element 5) at various orientations).  
However, Ni modified appears to be silent wherein the handle is moveably mounted between a first position and a second position.
Kim teaches it was known in the art to have a hand vacuum (see figures 1-15 element 10) comprising a first part having a main body (element 10), a second part (element 200) having a handle (element 210) and wherein the handle is moveably mounted between a first position and a second position (see figure 15 showing the handle moveably mounted between a first position (left drawing) and a second position (right drawing)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Kim to provide wherein the handle is moveably mounted between a first position and a second position. Doing so provides the user with a hand held vacuum that is capable of selectively adjusting an angle of a handle so that a user can perform cleaning a 
Regarding claim 12, Ni further modified discloses all of the elements as stated above in the rejection of claims 1 and 11, but appears to be silent the hand vacuum cleaner of claim 11 wherein the handle is moveably mounted to a rear face of the main body.
Kim further teaches it was known in the art to have a hand vacuum (see figures 1-15 element 10) comprising a first part having a main body (element 10), a second part (element 200) having a handle (element 210) and wherein the handle is moveably mounted to a rear face (see Detail A in the annotated figure below) of the main body.

    PNG
    media_image7.png
    468
    810
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Kim to provide wherein the handle is moveably mounted to a rear face of the main body. Doing 
Regarding claim 13, Ni further modified discloses all of the elements as stated above in the rejection of claims 1 and 11, but appears to be silent wherein, when the longitudinal axis extends horizontally, the upper end is located above the lower end and the handle is in the first position, a portion of the handle is located below the lower end of the hand vacuum cleaner.  
Kim further teaches it was known in the art to have a hand vacuum (see figures 1-15 element 10) comprising a first part having a main body (element 10), a second part (element 200) having a handle (element 210) and wherein, when the longitudinal axis extends horizontally (element A1/A2), the upper end is located above the lower end and the handle is in the first position, a portion of the handle is located below the lower end of the hand vacuum cleaner (see annotated figure below showing the upper end (Detail A) located above the lower end (Detail A) of the handle (element 10) and a portion of the handle is located below the lower end (Detail B) of the hand vacuum cleaner).  

    PNG
    media_image8.png
    791
    846
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have further modify Ni with the teachings of Kim to provide wherein, when the longitudinal axis extends horizontally, the upper end is located above the lower end and the handle is in the first position, a portion of the handle is located below the lower end of the hand vacuum cleaner. Doing so provides the user with a hand held vacuum that is capable of selectively adjusting an angle of a handle so that a user can perform cleaning a comfortable posture without twisting the wrist or arm as disclosed by Kim (see paragraph 0006, ll. 1-5).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 108567374) in view of Brown (US Patent No. 9,962,047) and Kim (US Pub. No. 2019/0343356) as applied to claim 11 above, and further in view of Brown (US Patent No. 9,962,047).
Regarding claim 19, Ni modified appears to be silent regarding a surface cleaning apparatus comprising: 
(a) a surface cleaning head having a dirty air inlet; and, 
(b) an upper section moveably mounted to the surface cleaning head between an upright storage position and a rearwardly inclined in use position, the upper section having a recess removably receiving the hand vacuum cleaner of claim 11.  
Brown further teaches it was known in the art to have a hand vacuum cleaner (element 100) and a surface cleaning apparatus (Figure 1) comprising: 
(a) a surface cleaning head (element 154) having a dirty air inlet (element 160); and, 
(b) an upper section (element 149) moveably mounted to the surface cleaning head between an upright storage position and a rearwardly inclined in use position (see figure 1 showing element 149 moveably mounted to surface cleaning head (element 154) via element 150 between an upright storage position and a rearwardly inclined in use position (see pivot axis elements 164/168)), the upper section having a recess removably receiving the hand vacuum cleaner of claim 11 (see col. 23, ll. 4-8 and col. 24, ll. 7-14 where the prior art states that element 149 receives a conduit (element 146) in order to connect the hand vacuum cleaner with the surface cleaning apparatus).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ni with the teachings of Brown to provide a surface cleaning apparatus comprising: (a) a surface cleaning head having a dirty air inlet; and, (b) an upper section moveably mounted to the surface cleaning head between an upright storage position and a rearwardly inclined in use position, the upper .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/12/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723